DETAILED ACTION
This final office action is in response to claims 1, 4-5, and 7-8 filed on 03/15/2022 for examination. Claims 1, 4-5, and 7-8 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed March 15, 2022 has been entered. Claims 1, 4-5, and 7-8 remain pending in the application. Claims 2-3 and 6 have been cancelled. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every specification objection, claim objection, and 101 rejection previously set forth in the Non-Final Office Action mailed January 6, 2022. Claims 1, 4-5, and 8 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicant’s arguments filed on 03/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US20170180128, hereinafter “Lu”) in view of Wagner (US20170134375, hereinafter “Wagner”).
Regarding claim 1, Lu teaches a method for secure user authentication using a blockchain ([0001] and [0058] – a user’s identity is authenticated using a blockchain), the method comprising: 
computing a cryptographic puzzle and a solution to the cryptographic puzzle ([0037] and [0068-069] – cryptographic hash <i.e., cryptographic puzzle> and a trusted ID <cryptographic solution> are generated;  [0084] – for verification, the cryptographic hash is retrieved from a blockchain and tested against the provided trusted identity <i.e., user must produce the correct trusted ID to satisfy the cryptographic hash test>); 
computing a first [[random]] value ([0042] and [0048] – a blockchain transaction identifier ID <first value> is generated) and a second [[random]] value ([0037] and [0068-069] – a trusted ID <second value> is generated and provided to a user) and sending the first [[random]] value and the second [[random]] value to the user ([0042] and [0048] – a blockchain transaction identifier ID <first value> is generated and provided to a user; [0037] and [0068-069]– a trusted ID <i.e., second value> is generated and sent to the user), wherein the first [[random]] value is used as a message identifier for the cryptographic puzzle ([0048-049] – blockchain transaction identifier ID <i.e., first value> identifies the blockchain transaction that comprises the user’s blockchain record), and wherein the cryptographic puzzle is a hash function of the second [[random]] value ([0068-069] – cryptographic hash <i.e., cryptographic puzzle> is generated of a trusted ID <i.e., second value>;  [0084] – the retrieved hash <i.e., the cryptographic puzzle> from a blockchain must match the provided trusted identity <i.e., cryptographic solution>); and 
sending the solution to a user to be authenticated (0037] and [0058] – a trusted ID <i.e., second value> is generated and sent to the user) and sending the cryptographic puzzle to the blockchain ([0058] – a trusted ID <i.e., solution is received and checked against stored information in the blockchain; hash <i.e., cryptographic puzzle> of trusted ID is sent to the blockchain) such that the user is authenticatable by a relaying party having read access to the blockchain to fetch the cryptographic puzzle from the blockchain ([0048-049] - blockchain transaction identifier ID <i.e., first value> identifies the blockchain transaction that comprises the user’s blockchain record) and determine whether the solution as presented to the relaying party by the user is a valid solution to the cryptographic puzzle ([0058] – the user presents the trusted ID <i.e., the solution>, if the presented solution is correct the user is verified; [0084] – the retrieved hash <i.e., the cryptographic puzzle> from a blockchain must match the provided trusted identity <i.e., cryptographic solution>).
While Lu teaches the generation of a first value and a second value (see, e.g., Lu at [0037] and [0048] – teaches generating a transaction message identifier value and of a user identifier value), Lu appears to fail to specifically disclose wherein the generated values are random values.
However, using randomized numbers for identifiers is well-known in the art. See, e.g., Wagner teaching using a random number as a transaction message identifier in a blockchain ([0054]) and using a random number as a user ID ([0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu with the teachings of Wagner using random values, particularly wherein the system comprises computing a first random value and a second random value and sending the first random value and the second random value to the user, wherein the first random value is used as a message identifier for the cryptographic puzzle, and wherein the cryptographic puzzle is a hash function of the second random value, to prevent ID prediction/anticipation by adversarial entities.

Regarding claim 4, the combination of Lu and Wagner teach the method according to claim 1, wherein the cryptographic puzzle is sent to the blockchain concatenated together with information about the user in a message identified using the message identifier (Lu at [0018], [0048], [0072] – blockchain transaction is submitted to the blockchain comprising the user’s blockchain transaction identifier <i.e., used to combine into a block> and user’s issuer signature <i.e., information about the user> and the hash <i.e., cryptographic puzzle> of the trusted identifier; [0084] – user provided trusted ID <i.e., cryptographic solution> is subsequently used to authenticate a user based on the trusted ID hash <i.e., the cryptographic puzzle> stored on the blockchain).  

Regarding claim 5, the combination of Lu and Wagner teach the method according to claim 1, wherein the solution to the cryptographic puzzle is a pre-image of the hash function of the second random value (Lu at [0068-069] and [0084] – A trusted ID <i.e., second value> is hashed to produce the trusted ID hash <i.e., second value is a preimage of the trusted ID hash/cryptographic puzzle>. The user must subsequently provide the trusted ID <i.e., pre-image> as a solution to authenticate itself to the verifier; with Wagner at [0056] – user IDs may be generated random values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Lu and Wagner with the teachings of Wagner, wherein the second value is a random value, to prevent trusted ID prediction/anticipation by adversarial entities.

Regarding claim 7, the combination of Lu and Wagner teach a tangible, non-transitory computer-readable medium comprising instructions which, upon execution on one or more processors cause the one or more processors, alone or in combination, to allow for execution of the method ([0030-032] – system implemented via computers) according to claim 1 (see hereinabove with regards to claim 1).

Regarding claim 8, Lu teaches an authentication system ([0001] and [0058] – a user’s identity is authenticated using a blockchain) comprising one or more hardware processors which, alone or in combination, are configured to allow for execution of a method ([0030-032] – system implemented via computers) comprising: 
computing a cryptographic puzzle and a solution to the cryptographic puzzle ([0037] and [0068-069] – cryptographic hash <i.e., cryptographic puzzle> and a trusted ID <cryptographic solution> are generated;  [0084] – for verification, the cryptographic hash is retrieved from a blockchain and tested against the provided trusted identity <i.e., user must produce the correct trusted ID to satisfy the cryptographic hash test>); 
computing a first [[random]] value ([0042] and [0048] – a blockchain transaction identifier ID <first value> is generated) and a second [[random]] value ([0037] and [0068-069] – a trusted ID <second value> is generated and provided to a user) and sending the first [[random]] value and the second [[random]] value to the user ([0042] and [0048] – a blockchain transaction identifier ID <first value> is generated and provided to a user; [0037] and [0068-069]– a trusted ID <i.e., second value> is generated and sent to the user), wherein the first [[random]] value is used as a message identifier for the cryptographic puzzle ([0048-049] – blockchain transaction identifier ID <i.e., first value> identifies the blockchain transaction that comprises the user’s blockchain record), and wherein the cryptographic puzzle is a hash function of the second [[random]] value ([0068-069] – cryptographic hash <i.e., cryptographic puzzle> is generated of a trusted ID <i.e., second value>;  [0084] – the retrieved hash <i.e., the cryptographic puzzle> from a blockchain must match the provided trusted identity <i.e., cryptographic solution>); and 
sending the solution to a user to be authenticated (0037] and [0058] – a trusted ID <i.e., second value> is generated and sent to the user) and sending the cryptographic puzzle to the blockchain ([0058] – a trusted ID <i.e., solution is received and checked against stored information in the blockchain; [0068-069] and [0084] – hash <i.e., cryptographic puzzle> of trusted ID is sent to/stored on the blockchain) such that the user is authenticatable by a relaying party having read access to the blockchain to fetch the cryptographic puzzle from the blockchain ([0048-049] - blockchain transaction identifier ID <i.e., first value> identifies the blockchain transaction that comprises the user’s blockchain record) and determine whether the solution as presented to the relaying party by the user is a valid solution to the cryptographic puzzle ([0058] – the user presents the trusted ID <i.e., the solution>, if the presented solution is correct the user is verified; [0084] – the retrieved hash <i.e., the cryptographic puzzle> from a blockchain must match the provided trusted identity <i.e., cryptographic solution>).
While Lu teaches the generation of a first value and a second value (see, e.g., Lu at [0037] and [0048] – teaches generating a transaction message identifier and a user identifier), Lu appears to fail to specifically disclose wherein the generated values are random values.
However, using randomized numbers for identifiers is well-known in the art. See, e.g., Wagner teaching using a random number as a transaction message identifier in a blockchain ([0054]) and using a random number as a user ID ([0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu with the teachings of Wagner using random values, particularly wherein the system comprises computing a first random value and a second random value and sending the first random value and the second random value to the user, wherein the first random value is used as a message identifier for the cryptographic puzzle, and wherein the cryptographic puzzle is a hash function of the second random value, to prevent ID prediction/anticipation by adversarial entities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US20200153630) teaches elliptic curve digital signature algorithms (ECDSA) utilize a discrete algorithm (see, e.g., [0002]). Soundararajan et al. (US20200036533) teaches an issuer issuing a token to a user, wherein the user subsequently presents the token to a verifier (see, e.g., [0180-181]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438